UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2218



FLORENCE AMELIA SMITH,

                                             Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                              Respondent - Appellee.



                            No. 00-2277



FLORENCE AMELIA SMITH,

                                              Plaintiff - Appellant,

          versus


LARRY J. WILSON, Judge; ANDREW C. NEISLER,
JR., Attorney; ANNA F. FOSTER, Judge,

                                             Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-00-193-1-T, CA-00-160-1-T)


Submitted:   January 11, 2001             Decided:   January 17, 2001
Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Florence Amelia Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Florence Amelia Smith appeals

the district court’s orders dismissing her cases, denying her

motions for leave to proceed in forma pauperis, and ordering that

any of her future district court pleadings be reviewed by the court

prior to filing.   We have reviewed the records in both cases and

the district court’s orders and find no reversible error.   Accord-

ingly, we deny Smith’s motions for leave to proceed in forma pau-

peris and dismiss the appeals as frivolous on the reasoning of the

district court.    See Smith v. North Carolina, No. CA-00-193-1-T

(W.D.N.C. Aug. 29 & Sept. 13, 2000); Smith v. Wilson, No. CA-00-

160-1-T (W.D.N.C. July 25 & Aug. 10, 2000).*   We also deny Smith’s

motion for appointment of counsel filed in No. 00-2277.     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




     *
       Although the district court’s August 29, 2000, order in No.
00-2218 is marked as “filed” on August 28, 2000, the district
court’s records show that it was entered on the docket sheet on
August 29, 2000. Pursuant to Rules 58 and 79(a) of the Federal
Rules of Civil Procedure, it is the date that the order was entered
on the docket sheet that we take as the effective date of the
district court’s decision. See Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                3